Title: Thomas Jefferson to John Wayles Eppes, 3–5 June 1812
From: Jefferson, Thomas
To: Eppes, John Wayles


          
            Dear Sir Monticello June 2 3. 12. 
            I learnt accidentally a day or two ago that you were proposing to sell Pantops, and had offered it to some persons in this neighborhood. this is done, I have no doubt, after mature consideration, and under the view that it will be most beneficial to Francis, of whose interests no one can be a more faithful depository than yourself. candor obliges me to say that an estate so closely and constantly under my eye could not pass out of the family with without sentiments of regret, which would be renewed as often as the object should meet the eye. this induces me to request that I may have the refusal of it on the same terms on which you might be willing to sell it to others. these I understand to be on paiments of considerable length, and this circumstance may bring it within my means. you know of the debt brought on me by my Washington residence. I have got through more than half of it, and confide that two years more will clear me of the residue. I could then, without inconvenience, begin to set apart annually a portion of the price so as to make sure of the whole in time. at 10.D. the acre, the price at which I am told it is offered it would be a very safe purchase, if brought within the term in which I could accomplish it. except indeed that there is an event which we should all deprecate, but which may happen in opposition to all our prayers, & would transfer the reversionary inheritance without regard to any contract you or I could make. this should be contemplated before hand, to guard against the too heavy effects of an evicted title.Peter Carr is enlarging the plan of his school; a in which he expects the aid of Wood, whose superior qualifications in different branches of science are well known. it will be unquestionably the best situation in the state, should you propose to place Francis at any distance from you. whatever my cares and attentions could add would be ensured by my tender affections for him, as well as my friendship for you.  with my friendly respects to mrs Eppes, be assured of my constant attachment & respect to yourself. 
            
              Th:
              Jefferson
          
          
            PS. June 5. 12. The above is a copy of what I have written you by post, but as I have found that a tardy conveyance to your quarter I copy it, to be delivered by Jefferson. should the arrangement proposed between us take place, it will be the means of providing a settlement for him, and any agreement he shall conclude with you on my behalf, shall be confirmed by me. with respect to the event alluded to in the letter, that is, of Francis’s death before he shall have confirmed the title, and so also in the event of your own death & his declining to do it, some stipulation should be provided or you or your estate might perhaps be subjected to oppressive damages. in the 1st event, the bargain should be null, you released from damages, & the purchaser be free to give up the land, or to hold it, at his option during your life, continuing to pay you the rent of 400. Dollars. in the 2d event, the bargain should be null, your estate relieved from any claim of damages, & the purchaser be free to give up the land, or to hold it till Francis should come of age, paying the rent of 400.D. to his use.
          
        